     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 1 of 28 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

SHIRLEY ANN WILLIAMS                   §
                                       §
v.                                     §        Civil Action No. ________________
                                       §
WASHINGTON PRIME GROUP, LP,            §
WASHINGTON PRIME MANAGEMENT           §                (JURY)
ASSOCIATES, LLC, MALL AT               §
LONGVIEW, LLC, DBA WPG MALL            §
AT LONGVIEW, LLC,                      §
AND DICK’S SPORTING GOODS, INC.        §
_____________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Washington Prime Group, LP, Washington Prime Management Associates,

LLC, Mall at Longview LLC dba WPG Mall at Longview, LLC (“WPG Defendants”) and timely

file this Notice of Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C.

§1446(b), removing this action from the 124th Judicial District Court of Gregg County, Texas to

the United States District Court for the Eastern District of Texas, Tyler Division, and in support

thereof show as follows:

                                      A.     Introduction

       1.      Shirley Ann Williams (“Plaintiff”) commenced this lawsuit against the WPG

 Defendants in the Judicial District Court of Gregg County, Texas by filing her Original Petition

 on or about April 5, 2021. A true and correct copy of the Original Petition is attached hereto as

 Exhibit A. Defendants were served with process on either April 19, 2021 or April 21, 2021.

 See Plaintiff’s Affidavits of Delivery includes as part of Exhibit A. WPG Defendants their

 Answer to Plaintiffs’ Original Petition on May 10, 2021, see Exhibit B.
     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 2 of 28 PageID #: 2




       2.      WPG Defendants are filing this Notice of Removal within 30 days of their first

 receipt of Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).

       3.      Plaintiff seeks to recover damages in this lawsuit based on an allegation of

 negligence in connection with a fall she claims she sustained on April 28, 2019 at Longview

 Mall in Longview, Gregg County, Texas.

                                B.      Jurisdiction & Removal

       4.      This Court has jurisdiction in the case pursuant to 28 U.S.C. §1332, in that there

is complete diversity of citizenship between the parties. Accordingly, statutory authority for the

removal of this matter is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Plaintiff is an individual residing in Smith County, Texas.

       6.      Washington Prime Group, LP, is a corporation organized under the laws of the

State of Indiana, with its principal place of business in Columbus, Ohio.

       7.      Washington Prime Management Associates, LLC, is a corporation organized

under the laws of the State of Indiana, with its principal place of business in Indianapolis,

Indiana.

       8.      Mall at Longview LLC dba WPG Mall at Longview, LLC, is a corporation

organized under the laws of the State of Indiana, with its principal place of business in

Indianapolis, Indiana.

       9.      Dick’s Sporting Goods, Inc. is a corporation organized under the laws of the State

of Delaware, with its principal place of business in Caraopolis, Pennsylvania.

       7.      Plaintiff’s Petition states “she is seeking monetary relief of over $250,000.00.

Therefore, the amount in controversy exceeds $75,000.00.

       8.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because




                                                 2
     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 3 of 28 PageID #: 3




the state court where the action has been pending is located in this district and division.

       9.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 124th Judicial District Court

of Gregg County, Texas pursuant to 28 U.S.C. § 1446(d).

       10.     Attached hereto are all documents required by the Local Rules of the Eastern

District of Texas, Tyler Division, and 28 U.S.C. § 1446(a).

       11.     Defendants demanded a jury in the state court action. Defendants also request a

trial by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure and LR 38.1,

USDC/SDTX Local Rules.

       12.     All fees required by law in connection with this Notice have been tendered and

paid by Defendants.

       WHEREFORE, Defendants Washington Prime Group, LP, Washington Prime

Management Associates, LLC, Mall at Longview LLC dba WPG Mall at Longview, LLC hereby

remove the above-captioned matter now pending in the 124th Judicial District Court of Gregg

County, Texas to the United States District Court for the Eastern District of Texas, Tyler

Division.




                                                  3
Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 4 of 28 PageID #: 4




                               Respectfully submitted,

                               SHEEHY, WARE & PAPPAS, P.C.



                            By: __________________________________
                                      Steven O. Grubbs
                                      State Bar No. 00796683
                                      Federal No. 21932
                                      sgrubbs@sheehyware.com
                                      Alma J. Aguirre
                                      State Bar No. 20429414
                                      Fed. No. 30882
                                      aaguirre@sheehyware.com
                                      Two Houston Center
                                      909 Fannin, Suite 2500
                                      Houston, Texas 77010
                                      (713) 951-1000 Telephone
                                      (713) 951-1199 Facsimile

                               ATTORNEYS FOR DEFENDANTS
                               WASHINGTON PRIME GROUP, LP,
                               WASHINGTON PRIME MANAGEMENT
                               ASSOCIATES, LLC, MALL AT LONGVIEW
                               LLC DBA WPG MALL AT LONGVIEW




                                  4
      Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 5 of 28 PageID #: 5




                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record, pursuant to the Texas Rules of Civil Procedure on May 19,
2021.
David E. Dobbs                                Barton L. Ridley
Gregory S. Porter                             Heather Drake Bocell
DOBBS & PORTER, PLLC                          Cali M. Franks
3311 Woods Blvd.                              Garrett Stanford
Tyler, TX 75707                               BOCELL RIDLEY, PC
david@dobbsporterlaw.com
                                              8350 North Central Expressway
greg@dobbsporterlaw.com
                                              Suite 2000
                                              Dallas, Texas 75206
                                              bridley@bocellridley.com
                                              hbocell@bocellridley.com
                                              cfranks@bocellridley.com
                                              gstanford@bocellridley.com


                                                 /s/ Alma J. Aguirre
                                          Alma J. Aguirre
4437817_1




                                             5
          Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 6 of 28 PageID #: 6
A lb.


;_:_t CT Corporation                                                                                       Service of Process
                                                                                                           Transmittal
                                                                                                           04/19/2021
                                                                                                           CT Log Number 539414205
        TO:         Natasha Gates
                    Washington Prime Group Inc.
                    180 E Broad St Fl 20
                    Columbus, OH 43215-3714


        RE:         Process Served in Texas

        FOR: Washington Prime Management Associates, LLC (Domestic State: IN)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                                 Shirley Ann Williams, Pltf. vs. Washington Prime Group, LP, et at., Dfts. // To:
                                                         Washington Prime Management Associates, LLC
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                                    None Specified
                                                         Case # 2021590B
        NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
        ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:                         By Certified Mail on 04/19/2021 postmarked: "Not Post Marked"
        JURISDICTION SERVED:                             Texas
        APPEARANCE OR ANSWER DUE:                         None Specified
        ATTORNEY(S) / SENDER(S):                          None Specified
        ACTION ITEMS:                                    SOP Papers with Transmittal, via UPS Next Day Air

                                                          Image SOP

                                                          Email Notification, Stephen lfeduba Stephen.ifeduba@washingtonprime.com

                                                          Email Notification, Natasha Gates Natasha.Gates@washingtonprime.com


        REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                         1999 Bryan Street
                                                         Suite 900
                                                         Dallas, TX 75201
                                                         866-203-1500
                                                         DealTeam@wolterskluwer.com
        The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
        relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
        of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
        advisors as necessary CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
        therein.




                                                                                                            Page 1 of 1 / GP




                                                                        EXHIBIT A
                                                                            ERTIFIED.MAIE
                                   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 7 of 28 PageID #: 7
I ivnenaell. Coffins
    110N 2ollege, Suite    11111111111111111bq   -1111111.11111.111111t011111111   -
    Tyler, TX 75702-7240        '

                                                                                                             II         II

                                                                                                            91414 7266 9904 2158 6518 94
                                                                                                               RETURN RECEIPT REQUESTED




                            FOLD AND TEAR THIS WAY ...0-


                                   0.)




                                                                                       I   I   li   ii to II I   II I

                                                                                       WASHINGTON PRIME MANAGEMENT ASSOCIAT
                                                                                       C/O CT Corporation System, Registered Agent
                                                                                       1999 Bryan Street, STE 900
                                                                                       Dallas, TX 75201
                                               Delivered
                 Case 6:21-cv-00194 Document 1 Filed       thisPage
                                                     05/19/21   _II,8 of 28 PageID #: 8
                                                                                  Day of                                                     dx9               Sd -ZOE
                                                                                  202j PSC#                       p.jzigrat                                     Jo Aga
                                            CITATION                                                                                                          peienliaa
                                       HE STATE OF TEXAS
TO:        WASHINGTON PRIME MANAGEMENT ASSOCIATES, LLC
           CT CORPORATION SYSTEM
           1999 BRYAN STREET SUITE 900                                                                                             Certified Article Number
           DALLAS TX 75201-3136
                                                                                                                                1414 72613 9104 2156 6516 94
           Defendant in the hereinafter styled and numbered cause: 2021-590-B                                                          SENDER'S RECORD
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you
were served this citation and petition, a default judgment may be taken against you. In addition to filing a written answer with the
clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally must be made no
later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org."

You are hereby commanded to appear by filing a written answer to the Plaintiff's Petition at or before 10:00 o'clock A.M. on the
Monday next after the expiration of 20 days after the date of service of this citation before the 124th District Court, Gregg County, at
the Courthouse in said County in Longview, Texas. Said Plaintiffs Petition was filed April 05, 2021 in the above entitled cause.

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Petition accompanying this citation and made
a part hereof.
                      SHIRLEY ANN WILLIAMS VS WASHINGTON PRIME GROUP, LP,WASHINGTON PRIME
                        MANAGEMENT ASSOCIATES, LLC,MALL AT LONGVIEW, LLC dba WPG MALL AT
                                                   LO,DICK'S SPORTING GOODS, INC.
                                                               Damages
Filed in said court on this the 5th day of April, 2021.
          Issued and given under my hand and seal of said Court at office, on this the 5th day of April, 2021.
Attorney for Plaintiff:                                                  Clerk of the Court:
 David E Dobbs                                                           Trey Hattaway
 3311 WOODS BLVD                                                         District Clerk, Gregg County, Texas
 TYLER TX 75707                                                          P.O. Box 711
 903-595-1160                                                            Longview, TX 75606



                                                                                                 Signed: 4/5/2021 12:38:03 PM




                                                                         By            Deputy.
                                                           Debbie Kinney
***************************************************************************** • ****************************
                                                                  Officer/Authorized Person Return
Came to hand on the        day of                         at        o'clock .M., and executed in                   County, Texas, by delivering to each of the within
named, in person, a true copy of this citation with the date of deli vety endorsed thereon, together with the accompanying copy of the petition at the following times and
 laces, to-whit:
 Name                                                             Date                     Time                    Place



[ J Not executed. The diligence use in finding defendant being
   Information received as to the whereabouts of defendant being
Fees                                                                                                  Sheriff/Constable                              County, Texas
                                                                                                    By                                              Deputy/Process Server
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized peison who serves, or attempts to serve, a citation shall sign the return. The return must either be verified or be
signed under penalty of perjury. A return signed under penalty of perjury must contain the statement below in substantially the following form:
         "My name is                                             my date of birth is                        and my address is



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in                            County, State of                       on the       day of
                                                                                                                                                 Declarant/Process Server
                                                                                                                                      ID # and Expiration of Certification


On this day,                       ,known to me to be the person whose signature appears on the foregoing return, personally appeared. After being by me
duly sworn, he/she stated that this Citation was executed by him/her in the exact manner recited on the return.
   Sworn to and subscribed before me on                                                                                                        Notary Public
     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 9 of 28 PageID #: 9
                                                                                               Electronically Submitted
                                                                                                    4/5/2021 11:58 AM
                                                                                            Gregg County District Clerk
                                                                                            By: Debbie Kinney ,deputy


                                              2021-590-B
                                        NO.

SHIRLEY ANN WILLIAMS,                                                IN THE DISTRICT COURT
Plaintiff,

V.                                                                124th JUDICIAL DISTRICT

WASHINGTON PRIME GROUP, LP;
WASHINGTON PRIME
MANAGEMENT ASSOCIATES, LLC;
MALL AT LONGVIEW, LLC DBA
WPG MALL AT LONGVIEW, LLC;
and DICK'S SPORTING GOODS, INC.,
Defendants.                                                          GREGG COUNTY, TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Shirley Ann Williams, hereinafter called Plaintiff, complaining of and

about WASHINGTON PRIME GROUP, LP; WASHINGTON PRIME MANAGEMENT

 ASSOCIATES, LLC; MALL AT LONGVIEW, I.I.0 DRA WPG MALL AT LONGVIEW, LI .0

and DICK'S SPORTING GOODS, INC., hereinafter called Defendants, and for cause of action

would show unto the Court the following:

                                DISCOVERY CONTROL PLAN LEVEL

         1.        Plaintiff intends that discovery be conducted under Discovery Level 3.

                                      PARTIES AND SERVICE

         2.        Plaintiff, Shirley Ann Williams, is an individual whose address is 13483 CR 1308

Whitehouse, Texas 75791.

         3.        The last three numbers of Shirley Ann Williams' driver's license number are 383.

The last three numbers of Shirley Ann Williams' social security number are 893.




Plaintiff's Original Petition                                                               Page 1 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 10 of 28 PageID #: 10




         4.        Defendant WASHINGTON PRIME GROUP, LP (hereinafter "Defendant

WPG"), is a Foreign Limited Partnership organized and existing under the laws of Ohio, whose

principal office is located at 180 E. Broad Street, 21' Floor, Columbus, Ohio 43215, is

authorized to do business in Texas and may be served with process by serving its registered

agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136. Service of said Defendant as described above can completed by certified

mail, return receipt requested; by personal service; or by any means authorized by law.

         5.        Defendant WASHINGTON PRIME MANAGEMENT ASSOCIATES, LLC

(hereinafter "Defendant WPMA"), is a Foreign Limited Liability Company organized and

existing under the laws of Ohio, whose principal office is located at 180 E. Broad Street, 21st

Floor, Columbus, Ohio 43215, is authorized to do business in Texas and may be served with

process by serving its registered agent for service of process, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201-3136. Service of said Defendant as described

above can completed by certified mail, return receipt requested; by personal service; or by any

means authorized by law.

         6.       Defendant MALL AT LONGVIEW, LLC dba WPG MALL AT LONGVIEW,

LLC (hereinafter "Defendant Longview Mall" or "the Longview Mall"), is a is a Foreign

Limited Liability Company organized and existing under the laws of Indiana, whose principal

office is located at 180 E. Broad Street, 21' Floor, Columbus, Ohio 43215, is authorized to do

business in Texas and may be served with process by serving its registered agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

Service of said Defendant as described above can completed by certified mail, return receipt

requested; by personal service; or by any means authorized by law.


Plaintiffs Original Petition                                                          Page 2 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 11 of 28 PageID #: 11




          7.       Defendant DICK'S SPORTING GOODS, INC. (hereinafter "Defendant Dick's")

is a Foreign For-Profit Corporation organized and existing under the laws of Delaware, whose

principal office is located at 300 Industry Drive, Pittsburgh, PA 15275-1001, is authorized to do

business in Texas and may be served with process by, serving its registered agent for service of

process, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

Service of said Defendant as described above can completed by certified mail, return receipt

requested; by personal service; or by any means authorized by law.

          8.       Additionally, pursuant to Rule 28 of the Texas Rules of Civil Procedure, Plaintiff

hereby brings suit against all partnerships, unincorporated associations, individuals, entities, and

private corporations doing business under the assumed names "Longview Mall" or "Dick's

Sporting Goods."

                                    JURISDICTION AND VENUE

         9.        The subject matter in controversy is within the jurisdictional limits of this court.

         10.       As a general matter, Plaintiff's counsel believes that the amount of damages to be

awarded to a claimant is strictly within the province of the jury. The damages sought by Plaintiff

in this case won't be measured by a specific dollar amount as much as they are based on the

collective wisdom of a jury. Indeed, the jury will be reminded that it is solely up to them to

award intangible damages for all applicable non-economic damages. Despite all of the foregoing,

and despite the many objections lodged by both the defense bar and the plaintiff bar, the rules

now provide that a plaintiff must state how much money a plaintiff is seeking in a given suit.

Therefore, due to the new rules and pursuant to Texas Rule of Civil Procedure 47, Plaintiff,

through counsel, hereby states that she is seeking monetary relief of over $250,000.00. Plaintiff

reserves the right to amend based on discovery taken in this case.


Plaintiff's Original Petition                                                                 Page 3 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 12 of 28 PageID #: 12




         11.       Venue in Gregg County, Texas, is proper in this cause pursuant to Tex. Civ. Prac.

& Rem. Code §15.002(a)(1) because "all or a substantial part of the events or omissions giving

rise to the claim" occurred in Gregg County, Texas.

                                                FACTS

         12.       On or about April 28, 2019, Plaintiff was shopping with her granddaughter at

Defendant Longview Mall located at 3500 McCann Road, Longview, Texas 75605, and had just

exited Defendant Dick's into the Longview Mall.

         13.       As Plaintiff was walking, she tripped on the corner of a piece of Astroturf that

was part of an unattended putting green owned and operated by Defendant Dick's located in the

Longview Mall. Plaintiff fell to the floor and was unable to get up on her own. EMS was called

and she was transported to the Good Shepherd Medical Center Emergency Room in Longview,

where she was diagnosed with a fracture of her left hip.

                                      PREMISES LIABILITY

         14.      At all times material hereto, Defendants WPG, WPMA and Longview Mall were

the owners and/or possessors of the premises located 3500 McCann Road, Longview, Texas

75605; and Defendant Dick's was the owner of the Astroturf and putting green located in the

Longview Mall.

          PLAINTIFF WAS AN INVITEE ON THE PREMISES OF DEFENDANTS

         15.      At the time of the accident made the basis of this lawsuit, Plaintiff's reason for

being on the premises was to patronize Dick's Sporting Goods and other stores and shops located

in the Longview Mall. Because Defendants Dick's and the Longview Mall are open to the

public, she was an invitee on the premises of the Defendants at the time of the accident made the




Plaintiffs Original Petition                                                             Page 4 of II
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 13 of 28 PageID #: 13




basis of this lawsuit to engage in the act of shopping for and purchasing merchandise. Plaintiff

entered Defendants' said premises with Defendants' knowledge and for their mutual benefit.

  PLAINTIFF AND DEFENDANTS ARE SUBJECT TO TEXAS HUMAN RESOURCES
            CODE AND THE TEXAS ACCESSABILITY STANDARDS

          16.      Plaintiff would show that she is a person with a disability within the meaning of

the Texas Human Resources Code Section 121.002(4) and that the Defendants owned, operated,

controlled and/or managed the Longview Mall premises where the Astroturf putting green was

located as a public facility. The Defendants failed to design, construct, and maintain the

Longview Mall premises where the Astroturf putting green was located so as to be accessible to

Plaintiff or other such disabled individuals and the premises upon which the Astroturf putting

green was located is a public facility in accordance with the Texas Human Resources Code

Section 121.002(5). Furthermore, Plaintiff would show that the Longview Mall was a building

and/or facility subject to compliance with the Texas Accessibility Standards in accordance with

16 Texas Administrative Code, Section 68.20.

                                               NEGLIGENCE

         17.       This accident of April 28, 2019, out of which this suit arises, resulted from the

negligence of Defendants in one or more of the following particulars:

         A.        Failure to comply with the Texas Accessibility Standards, Section 402; 402.1;
                   402.2; and failure to comply with the Texas Accessibility Standards, Section 403
                   — 403.1; 403.2; 403.4 (attached as Exhibit "A" hereto and incorporated by
                   reference);

         B.        Failure to properly supervise personnel, employees, agents, contractors, or
                   servants, who maintained the putting green and Longview Mall premises at the
                   Longview Mall to ensure that the maintenance was done in an adequate manner;

         C.        Failing to properly train personnel, employees, agents, contractors, and servants
                   who maintained the Longview Mall premises at the Longview Mall where the



Plaintiff's Original Petition                                                            Page 5 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 14 of 28 PageID #: 14




                    Astroturf putting green was located to ensure that Longview Mall premises were
                    maintained in an adequate manner;

          D.       Failure to have policies and procedures in place in regard to the Longview Mall
                   premises and unreasonable risks of harm to foreseeable guests on their business
                   premises. Defendants breached its duty of care in ways including, but not limited
                   to the following:

                                1.   In failing to develop and implement adequate procedures and
                                     mechanisms to avoid such safety omissions which would pose
                                     risks to the safety and welfare of guests on said premises;

                                2.   In failing to develop and implement adequate procedures and
                                     mechanisms to minimize or avoid risks posed by such omissions to
                                     the safety and welfare of guests on said premises; and

                                3.   In failing to develop and implement adequate procedures and
                                     mechanisms for monitoring and evaluating the Longview Mall
                                     premises in order to minimize or avoid risks posed and to avoid
                                     such omissions thereby threatening the safety and welfare of guests
                                     on said premises.

          18.      Each and all of the above and foregoing acts, both of omission and commission,

singularly or in combination with others, constituted negligence which proximately caused the

accident made the basis of this lawsuit, and Plaintiffs injuries and damages.

                      VIOLATIONS OF TEXAS HUMAN RESOURCES CODE

         19.       In addition to the above, Plaintiff would show that Defendants were in violation

of the Texas Human Resources Code. Specifically, Defendants failed to make reasonable

accommodations, policies, practices and procedures or provide auxiliary aides and services

necessary to allow full use of the enjoyment of the public facility in violation of the Texas

Human Resources Code Section 121.003. Defendants have deprived Plaintiff as a person with a

disability of her civil liberties in that they failed to make reasonable accommodations, policies,

practices and procedures and failed to provide auxiliary aides and services necessary to allow full

use of the enjoyment of the public facility. Plaintiff would show that she is entitled to damages


Plaintiff's Original Petition                                                                Page 6 of II
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 15 of 28 PageID #: 15




for the violation of the Texas Human Resources Code in accordance with Section 121.004(6) of

the Texas Human Resources Code. Plaintiff would further show that, in addition to any other

damages Plaintiff is entitled to for this accident, if a violation of the Texas Human Resources

Code referenced above is proved, there is a conclusive presumption of damages in the amount of

at least $100.00 to the person with a disability.

                                             INJURIES

         20.       During the time that Shirley Ann Williams was upon Defendants' property,

Shirley Ann Williams was seriously injured as a result of a dangerous condition in that a

hazardous condition existed regarding Defendants' Astroturf in the Longview Mall.

                                     VICARIOUS LIABILITY

         21.       Defendants knew or reasonably should have known of the condition of the

premises. At all times relevant to the above referenced incident the property was equipped with

a surveillance system including numerous cameras and monitors.

         22.      Defendants had a duty to use ordinary care to ensure that the premises did not

present a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn or to

cure. Defendants breached the duty of ordinary care by failing to do this.

         23.      Defendants' breach of duty proximately caused injury to Plaintiff which resulted

in the following damages: a fracture to her left hip.

         24.      At all times pertinent herein, Defendants, and any of Defendants' agents, who

were acting in the scope of their employment, were guilty of negligent conduct toward the

Plaintiff in:




Plaintiffs Original Petition                                                           Page 7 of ii
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 16 of 28 PageID #: 16




                   A.           Failing to properly inspect and maintain the area in question to discover
                                the dangerous condition;

                   B.           Failing to maintain the area in a reasonably safe condition;

                   C.           Failing to give adequate and understandable warnings to Plaintiff of the
                                unsafe condition of the area;

                   D.           Failing to give warnings to Plaintiff of the unsafe condition; and

                   E.           Failing to remove the Astroturf causing the fall.

          25.      Plaintiff would show that at all relevant times, Defendants' agents, servants and

employees were acting within the scope of their authority at the time of the incident which makes

the basis of this lawsuit. In this regard, by virtue of respondeat superior, Defendants are

vicariously liable for the negligence, wrongdoing and fault of its agents, servants and employees.

         26.       Defendant Dick's was also directly negligent because employees and/or agents

failed to properly maintain the Astroturf and putting green that was located in the Longview

Mall, despite the fact that they were directly responsible for their own property. Defendants

WPG, WPMA, and Longview Mall were negligent in their remedial measures and attention to

the problems which Defendants were aware of and which proximately caused the injuries to

Plaintiff.

                                              PROXIMATE CAUSE

         20.       Each and every, all and singular of the foregoing acts and omissions, on the part

of Defendants, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.




Plaintiff's Original Petition                                                                    Page 8 of I I
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 17 of 28 PageID #: 17




                     DAMAGES FOR PLAINTIFF, SHIRLEY ANN WILLIAMS

          21.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendants' acts as described herein, Plaintiff was caused to suffer a fracture to her left hip,

resulting in damages more fully set forth below.

          22.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff has incurred the following damages:

                   A.           Reasonable medical care and expenses in the past. These expenses were
                                incurred by Plaintiff for the necessary care and treatment of the injuries
                                resulting from the accident complained of herein and such charges are
                                reasonable and were usual and customary charges for such services in the
                                location where the services were performed;

                   B.           Reasonable and necessary medical care and expenses which will in all
                                reasonable probability be incurred in the future;

                   C.           Physical pain and suffering in the past;

                   D.           Physical pain and suffering in the future;

                   E.           Physical impairment in the past;

                   F.           Physical impairment which, in all reasonable probability, will be suffered
                                in the future;

                   G.           Loss of earnings in the past;

                   H.           Loss of earning capacity which will, in all probability, be incurred in the
                                future;

                   I.           Mental anguish in the past; and

                   J.           Mental anguish in the future.




Plaintiff's Original Petition                                                                   Page 9 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 18 of 28 PageID #: 18




                                    DOCUMENTS TO BE USED

          27.      Pursuant to Tex. R. Civ. P. 193.3(d) and 193.7, Plaintiff intends to use all

documents exchanged and produced between the parties including, but not limited to,

correspondence, disclosures, and discovery responses, during the trial of the above entitled and

numbered cause.

                                   REQUEST FOR DISCLOSURE

          28.      Pursuant to Tex. R. Civ. P. 194(a), Plaintiff requests the Defendants to disclose,

within the time prescribed by the rules, the information and material described in Tex. R. Civ. P.

194.2(b). Plaintiff specifically requests that the Defendants produce responsive information and

documents at the undersigned's law office.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, Shirley Ann Williams,

respectfully prays that the Defendants be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendants, for damages in an

amount within the jurisdictional limits of the Court; exemplary damages, as addressed to each

Defendant per Section 41.006, Chapter 41, Texas Civil Practice and Remedies Code, excluding

interest, and as allowed by Sec. 41.008, Chapter 41, Texas Civil Practice and Remedies Code;

together with pre-judgment interest (from the date of injury through the date of judgment) at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiff may be entitled at law or in equity.




Plaintiff's Original Petition                                                            Page 10 of 11
   Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 19 of 28 PageID #: 19




                                         Respectfully submitted,

                                         By: /s/ David E. Dobbs
                                              David E. Dobbs
                                              Texas Bar No. 05913700
                                              Email: david@dobbsporterlaw.com
                                              Gregory S. Porter
                                              Texas Bar No. 24002785
                                              Email: greg@dobbsporterlaw.com
                                              DOBBS & PORTER, PLLC
                                              3311 Woods Blvd
                                              Tyler, TX 75707
                                              Tel. (903) 600-4878
                                              Fax. (903) 595-1999
                                              Attorneys for Plaintiff
                                              Shirley Ann Williams


                         PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




Plaintiff's Original Petition                                              Page 11 of 11
Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 20 of 28 PageID #: 20

                                                     EXHIBIT "A"


                               CHAPTER 4: ACCESSIBLE ROUTES


401 General

401.1 Scope. The provisions of Chapter 4 shall apply where required by Chapter 2 or where
referenced by a requirement in this document.

402 Accessible Routes

402.1 General. Accessible routes shall comply with 402.

402.2 Components. Accessible routes shall consist of one or more of, the following components:
walking surfaces with a running slope not steeper than 1:20, doorways, ramps, curb ramps excluding
the flared sides, elevators, and platform lifts. All components of an accessible route shall comply with
the applicable requirements of Chapter 4.

Advisory 402.2 Components. Walking surfaces must have running slopes not steeper than 1:20,
see 403.3. Other components of accessible routes, such as ramps (405) and curb ramps (406), are
permitted to be more steeply sloped.

403 Walking Surfaces

403.1 General. Walking surfaces that are a part of an accessible route shall comply with 403.

403.2 Floor or Ground Surface. Floor or ground surfaces shall comply with 302.

403.3 Slope. The running slope of walking surfaces shall not be steeper than 1:20. The cross slope
of walking surfaces shall not be steeper than 1:48.

403.4 Changes in Level. Changes in level shall comply with 303.

403.5 Clearances. Walking surfaces shall provide clearances complying with 403.5.

  EXCEPTION: Within employee work areas, clearances on common use circulation paths shall be
  permitted to be decreased by work area equipment provided that the decrease is essential to the
  function of the work being performed.

403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the clear width of walking surfaces
shall be 36 inches (915 mm) minimum.

  EXCEPTION: The clear width shall be permitted to be reduced to 32 inches (815 mm) minimum for
  a length of 24 inches (610 mm) maximum provided that reduced width segments are separated by
  segments that are 48 inches (1220 mm) long minimum and 36 inches (915 mm) wide minimum.




                                                         81
     2012 Texas Accessibility Standards • Effective March 15, 2012 • Texas Department of Licensing and Regulation
     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 21 of 28 PageID #:Electronically
                                                                            21          Submitted
                                                                                            5/10/2021 3:19 PM
                                                                                     Gregg County District Clerk
                                                                                     By: Debbie Kinney ,deputy



                                    CAUSE NO. 2021-590-B

SHIRLEY ANN WILLIAMS                                 §       IN THE DISTRICT COURT OF
                                                     §
v.                                                   §
                                                     §
WASHINGTON PRIME GROUP, LP,                          §           GREGG COUNTY, TEXAS
WASHINGTON PRIME MANAGEMENT                          §
ASSOCIATES, LLC, MALL AT LONGVIEW,                   §
LLC, DBA WPG MALL AT LONGVIEW,                       §
LLC AND DICK’S SPORTING GOODS, INC.                  §             124th JUDICIAL DISTRICT



      DEFENDANTS WASHINGTON PRIME GROUP, LP, WASHINGTON PRIME
         MANAGEMENT ASSOCIATES, LLC, MALL AT LONGVIEW, LLC
          DBA WPG MALL AT LONGVIEW, LLC’S ORIGINAL ANSWER
                  TO PLAINTIFF’S ORIGINAL PETITION


        COME NOW Washington Prime Group, LP, Washington Prime Management Associates,

LLC, Mall at Longview LLC dba WPG Mall at Longview, LLC (“Defendants”) and file their

Answer to Plaintiff’s Original Petition and would show the Court as follows:

                                           I.
                                     GENERAL DENIAL

        Pursuant to Texas Rule of Civil Procedure 92, Defendants enter its general denial and

respectfully requests that Shirley Ann Williams (“Plaintiff”) be required to prove her charges,

assertions, and allegations by clear and convincing evidence as is required by the laws of the

State of Texas.

        Defendants pray that, upon final hearing, judgment be entered that Plaintiff take nothing

and that Defendants be dismissed with their costs.




                                          EXHIBIT B
    Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 22 of 28 PageID #: 22




                                            II.
                                PLAINTIFF’S CONTENTIONS

       Pleading additionally, or in the alternative, Defendants assert that the accident made the

basis of this suit did not occur in the fashion or manner alleged by Plaintiff.

                                           III.
                                  SOLE PROXIMATE CAUSE

       Pleading additionally, or in the alternative, Defendants further allege that at the times and

places and on the occasions in question, the Plaintiff failed to exercise that degree of care which

an ordinarily prudent person in the exercise of ordinary care would have exercised under the

same or similar circumstances, and such failure was the sole proximate cause of the occurrence

made the basis of this suit.

                                           IV.
                                 LIMITATION OF LIABILITY

       Pleading alternatively, Defendants invoke the liability and damages limitations of

§41.008 of the Texas Civil Practice & Remedies Code.

                                      V.
                 TEXAS CIVIL PRACTICE & REMEDIES CODE § 41.0105

       Defendants hereby invoke and assert the provisions of the Section 41.0105 of the Texas

Civil Practice and Remedies Code.

                                           VI.
                               LIABILITY OF THIRD PARTIES

       Defendants further allege that the occurrence made the basis of this suit was caused in

whole or in part by third persons, including, but not limited to the other parties over whom these

Defendants had no control and for whose acts and/or omissions it was not in fact nor in law

responsible.




                                                  2
    Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 23 of 28 PageID #: 23




                                                VII.

        Pleading further, if same be necessary, Defendants will show that no act or omission of

Defendants was the cause of any injury to Plaintiff.


                                            VIII.
                                    FAILURE TO MITIGATE

        Defendants would show that Plaintiff has failed to mitigate her damages in that she failed

to take reasonable precautions to protect herself and to mitigate her injuries and monetary losses.

                                        IX.
                            PROPORTIONATE RESPONSIBILITY

        While continuing to deny that Plaintiff’s injuries and damages, if any, were proximately

caused by Defendants, pursuant to Chapter 33, Texas Civil Practice & Remedies Code,

answering Defendants request a determination of whether the purported injuries and damages to

Plaintiff were proximately caused or produced by the conduct of Plaintiff and/or other persons or

parties, and, if so, the percentage of such causation attributable to the Plaintiff, other persons or

parties found to have been a cause of any of the Plaintiff’s alleged injuries, losses or damages,

and to reduce and/or apportion the judgment, if any, by the degree of such causation attributed to

the Plaintiff, other persons or parties.

                                          X.
                                CONTRIBUTORY NEGLIGENCE

        Defendants assert as an additional affirmative defense, if same be necessary, that Plaintiff

was contributorily negligent.




                                                 3
    Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 24 of 28 PageID #: 24




                                          XI.
                               PRE-EXISTING CONDITIONS

       Plaintiff’s injuries and damages, if any, were the result, in whole or in part, of pre-

existing or subsequent conditions and were not the result of any act or omission on the part of

answering Defendants and/or the uninsured motorist.

                                            XII.
                                           NOTICE

       Defendants hereby plead that they owed Plaintiff no duty because the condition she

complains of was either open and obvious or known to Plaintiff and/or Defendants did not know

nor could have known of the existence of the alleged condition.

                                        XIII.
                        FAILURE OF CLAIM AS A MATTER OF LAW

       Additionally, Defendants plead that there is no claim available for an invitee for general

negligence. See Bendigo v. City of Hous., 178 S.W.3d 112, 116–17 (Tex.App.-Houston [1st

Dist.] 2005, no pet.)

                                            XIV.
                                          NET LOSS

       Defendants further invoke and assert the provisions of Texas Civil Practice & Remedies

Code §18.091.

                                           XV.
                                     RIGHT TO AMEND

       Pleading additionally, and pleading in the alternative as authorized by the Texas Rules of

Civil Procedure, Defendants reserve the right to amend its answer following further discovery in

this case and as allowed by Texas law.




                                               4
    Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 25 of 28 PageID #: 25




                                             XVI.
                                           PRAYER

        WHEREFORE PREMISES CONSIDERED, Defendants Washington Prime Group, Inc.,

Washington Prime Management Associates, LLC, Mall at Longview LLC dba WPG Mall at

Longview, LLC pray that after trial, Plaintiff recover nothing, and that Defendants be discharged

with its costs.

                                            Respectfully submitted,

                                            SHEEHY, WARE & PAPPAS, P.C.

                                            By: /s/ Steven O. Grubbs
                                                 Steven O. Grubbs
                                                 State Bar No.: 00796683
                                                 sgrubbs@sheehyware.com
                                                 Alma J. Aguirre
                                                 State Bar No. 24029414
                                                 Email: aaguirre@sheehyware.com
                                                 Two Houston Center
                                                 909 Fannin, Suite 2500
                                                 Houston, Texas 77010
                                                 713.951.1000 – telephone
                                                 713.951.1199 – facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            WASHINGTON PRIME GROUP, LP,
                                            WASHINGTON PRIME MANAGEMENT
                                            ASSOCIATES, LLC, MALL AT LONGVIEW
                                            LLC DBA WPG MALL AT LONGVIEW, LLC




                                               5
     Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 26 of 28 PageID #: 26




                               CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing document was
forwarded by facsimile to all counsel of record on the 10th day of May 2021.

          Via eServe.txcourts.gov
          David E. Dobbs
          Gregory S. Porter
          DOBBS & PORTER, PLLC
          3311 Woods Blvd.
          Tyler, TX 75707
          david@dobbsporterlaw.com
          greg@dobbsporterlaw.com


                                           /s/ Steven O. Grubbs
                                           Steven O. Grubbs
4421254




                                               6
           Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 27 of 28 PageID #: 27


Cindy McGinnis

From:              No-Reply@eFileTexas.gov
Sent:              Monday, May 10, 2021 3:20 PM
To:                Cindy McGinnis
Subject:           Notification of Service for Case: 2021-590-B, SHIRLEY ANN WILLIAMS VS WASHINGTON PRIME
                   GROUP, LP,WASHINGTON PRIME MANAGEMENT ASSOCIATES, LLC,MALL AT LONGVIEW, LLC dba
                   WPG MALL AT LO,DICK'S SPORTING GOODS, INC. for filing Answer/Response, Envelope Numb...




                                                           Notification of Service
                                                                             Case Number: 2021-590-B
                                                               Case Style: SHIRLEY ANN WILLIAMS VS
                                                                       WASHINGTON PRIME GROUP,
                                                              LP,WASHINGTON PRIME MANAGEMENT
                                                           ASSOCIATES, LLC,MALL AT LONGVIEW, LLC
                                                              dba WPG MALL AT LO,DICK'S SPORTING
                                                                                       GOODS, INC.
                                                                           Envelope Number: 53285607

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                               Filing Details
Case Number                      2021-590-B
                                 SHIRLEY ANN WILLIAMS VS WASHINGTON PRIME GROUP,
                                 LP,WASHINGTON PRIME MANAGEMENT ASSOCIATES,
Case Style
                                 LLC,MALL AT LONGVIEW, LLC dba WPG MALL AT LO,DICK'S
                                 SPORTING GOODS, INC.
Date/Time Submitted              5/10/2021 3:19 PM CST
Filing Type                      Answer/Response
                                 Washington Prime Group, LP, Washington Prime Management
Filing Description               Associates, LLC and Mall at Longview LLC dba WPG Mall at
                                 Longview, LLC's Original Answer to Plaintiff
Filed By                         Cynthia McGinnis
                                 SHIRLEY ANN WILLIAMS:

                                 Laurie Carleton (litigation@dobbsporterlaw.com)

                                 David Dobbs (david@dobbsporterlaw.com)
Service Contacts
                                 Greg Porter (greg@dobbsporterlaw.com)

                                 Kim O'Daniel (kim@dobbsporterlaw.com)


                                                       1
       Case 6:21-cv-00194 Document 1 Filed 05/19/21 Page 28 of 28 PageID #: 28


                         WASHINGTON PRIME GROUP, LP:

                         Steven Grubbs (sgrubbs@sheehyware.com)

                         Alma Aguirre (aaguirre@sheehyware.com)



                         Other Service Contacts not associated with a party on the case:

                         Cindy McGinnis (cmcginnis@sheehyware.com)

                         Cindy Smith (csmith@sheehyware.com)

                                   Document Details
Served Document          Download Document
                              This link is active for 30 days.




                                             2
